Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 3/10/2022.  
Election/Restrictions
Election of Invention Group I was made without traverse in the reply filed on 3/10/2022.  Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim.  
Claims 1-10, elected claims, are pending and are presented for examination.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 6. “a bidirectional bridge configuration” as claimed. 
Claim 7. “an integrated circuit board” as claimed. 
Claim 9. “a microcontroller” as claimed. 
These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson (US 20070273218 A1, refer patent US 7582999 B2) in view of Mikail et al (US 20190013711 A1).  
As for claim 1, Atkinson discloses an electronic motor comprising 
a stator core (60  of 5, Figs. 5-6) having a plurality of holes (68) therein and a plurality of conductors (64-66) comprising a substantially linear body portion extending within the holes of the stator core, and 
a stator drive member (7, Figs. 2-6) adjacent first and second ends (considered with axial ends) of the stator core. 
Atkinson failed to disclose the stator drive member adjacent at least one of the first and second ends of the stator core comprising electronic control circuitry electrically coupled to at least some of the conductors. 
Mikail discloses a stator drive member adjacent at least one of the first and second ends of the stator core comprising electronic control circuitry (226, Fig. 14) electrically coupled to at least some of the conductors (“winding”).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for an integrated drive on the electric machine.  


As for claim 3, Atkinson as combined discloses the electronic motor of claim 1 wherein at least a plurality of the conductors consist of a discrete, substantially linear body (Figs. 5-6, Atkinson).  
As for claim 4, Atkinson as combined discloses the electronic motor of claim 1 wherein the conductors comprise an insulation on at least a portion thereof [0015-0016, 0029-0030, etc., Atkinson].    
As for claim 5, Atkinson as combined discloses the electronic motor of claim 1 wherein at least one of the stator drive members comprises printed circuitry [0009-0010, etc., Atkinson].  
As for claim 6, Atkinson as combined discloses the electronic motor of claim 1, wherein Mikail teaches “the power electronic components 226 may include the drive and associated power electronics, including the controls, communications, power supply, power generation etc. The onboard power electronics also support multi-level inverters with series or parallel cascaded multi-phase machine topology”.  It is notoriously old and well known in the art to have the power electronics , e.g. inverters, driver or power supply, includes a plurality of solid-state switches combined in a bidirectional bridge configuration.  Refer official notice references at “prior art made of record”. Therefore the examiner hereby takes official notice. It would have been obvious 
As for claim 7, Atkinson as combined discloses the electronic motor of claim 6, and it is notoriously old and well known in the art to have the power electronics , e.g. inverters, driver or power supply, includes solid-state switches are formed of transistors (FET, IGBT, etc.) coupled to an integrated circuit board.  Refer the official notice references. 
As for claim 8, Atkinson as combined discloses the electronic motor of claim 7 wherein the integrated circuit board is associated with at least one of the stator drive members (as in the system to functioning).
As for claim 9, Atkinson as combined discloses the electronic motor of claim 6, and it is notoriously old and well known in the art to have the power electronics , e.g. inverters, driver or power supply, includes a plurality of solid-state switches driven by a microcontroller.  Refer the official notice references. 
As for claim 10, Atkinson as combined discloses the electronic motor of claim 9 wherein the microcontroller provides multiple motor functions, including one or more of a DC connection, a single-phase connection and a 3-phase connection.  Atkinson teaches multi-phase connection of conductors.  Official notice references, Harada (US 20100109589 A1), Terdy et al (US 20190002013 A1), Sadwick (US 20150365003 A1) teaches micro-controller for multi-phase control.  

Prior Art Made of Record
The prior art made of record and relied upon is considered pertinent to applicant's disclosure. 
Official notice at claim 6. 
Following sample references disclose motor drive including inverter, power supply with bidirectional bridge configuration, micro controller, etc..  
Harada (US 20100109589 A1), Terdy et al (US 20190002013 A1), Sadwick (US 20150365003 A1), Kawata et al (US 20160036289 A1 –  micro-controller 81, inverter IC 82, Fig. 3).   See Pithwa (US 20170358965 A1 – sensor element 305) applicable to claim 1 of control (temperature in this case) drive circuit.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/JOHN K KIM/           Primary Examiner, Art Unit 2834